Exhibit 99.1 Bronco Drilling Company, Inc. Announces Monthly Operating Results OKLAHOMA CITY, January 8, 2010 (BUSINESS WIRE)—Bronco Drilling Company, Inc. (Nasdaq/GS:BRNC) announced today operational results for the month and quarter ended December 31, 2009. Utilization for the Company’s drilling fleet was 32% for the month of December compared to 30% for the previous month, and 31% for the fourth quarter compared to 23% for the third quarter of 2009.The Company had an average of 37 marketed drilling rigs in the month and fourth quarter compared to 37 in November and 45 for the third quarter of 2009.The average dayrate on operating drilling rigs as of December 31, 2009 was $15,079 compared to $15,608 as of November 30, 2009, and $15,432 for the fourth quarter compared to $15,113 for the third quarter of 2009. The Company cautions that several factors other than those discussed above may impact the Company’s operating results and that a particular trend regarding the factors above may or may not be indicative of the Company’s current or future financial performance. About Bronco Drilling Bronco Drilling Company, Inc. is a publicly held company headquartered in Edmond, Oklahoma, and is a provider of contract land drilling and workover services to oil and natural gas exploration and production companies. Bronco's common stock is quoted on The NASDAQ Global Select Market under the symbol “BRNC”. For more information about Bronco Drilling Company, Inc., visit http://www.broncodrill.com -1- Bronco Drilling Company, Inc. Rig Status Report as of December 31, 2009 Est. Duration (2) Rig No. Horsepower Rig Type Basin Status (1) Contract Days Date 1 2 400 hp M I 2 5 650 hp M I 3 6 650 hp M I 4 7 650 hp M I 5 8 1000 hp E Bakken O Term 170 6/19/2010 6 9 650 hp M I 7 10 1000 hp E I 8 11 1000 hp E Marcellus O Two Wells 9 12 1500 hp E Anadarko O well to well 10 14 1200 hp E I 11 15 1200 hp E Haynesville O Term 298 10/25/2010 12 16 1400 hp E Bakken O Term 425 3/1/2011 13 17 1700 hp E Anadarko O Term 15 1/15/2010 14 20 1400 hp E Bakken O Term 161 6/10/2010 15 21 2000 hp E Haynesville O well to well 16 22 1000 hp E I 17 23 1000 hp E I 18 25 1500 hp E Cotton Valley O well to well 19 26 1200 hp E I 20 27 1500 hp E Uinta O Term 29 1/29/2010 21 28 1200 hp E Bakken O Term 349 12/15/2010 22 29 1500 hp E Woodford O well to well 23 37 1000 hp E Marcellus O well to well 24 41 950 hp M I 25 42 650 hp M I 26 51 850 hp M I 27 52 850 hp M I 28 54 850 hp M I 29 56 1100 hp M I 30 57 1100 hp M I 31 59 1000 hp E Bakken O Term 161 6/10/2010 32 62 1000 hp M I 33 70 450 hp M I 34 75 750 hp M I 35 77 1200 hp M I 36 94 1000 hp M I 37 97 850 hp M I M - Mechanical I - Idle E - Electric O - Operating 1 Rigs classified as "operating" are under contract while rigs described as "idle" are not under contract but are being actively marketed and generally ready for service. 2 The estimated contract duration is derived from discussions with our customer regarding their current projection of the days remaining to complete the project. Changes from the prior month are highlighted. -2- Cautionary Note Regarding Forward-Looking Statements The information in this report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.These forward-looking statements include, but are not limited to, comments pertaining to estimated contract duration.Such statements are subject to risks, uncertainties and assumptions, including, but not limited to, early termination by the customer pursuant to the contract or otherwise, cancellation or completion of certain contracts or projects earlier than expected, operating hazards and other factors described in Bronco Drilling Company, Inc’s. Annual Report on Form 10-K filed with the SEC on March 16, 2009, as amended on April 29, 2009 andJune 30, 2009 and other filings with the SEC, which are available free of charge on the SEC’s website at www.sec.gov.Bronco cautions you that forward-looking statements are not guarantees of future performance and that actual results or developments may differ materially from those projected or implied in these statements. Contact: Bob Jarvis Investor Relations Bronco
